Exhibit 10.1
Executive Services Agreement
May 15, 2008
Mr. Douglas Bergeron
Chief Executive Officer
Verifone Holdings, Inc.
2099 Gateway Place, Suite 600
San Jose, CA 95110
Dear Mr. Bergeron:
Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that Verifone Holdings, Inc. (the
“Company,” “you” or “your”) desires to employ Clinton Knowles, a member of Tatum
(the “Employee”), to serve as the Interim Chief Financial Officer of the
Company. This letter along with the terms and conditions attached as Exhibit A
and any other exhibits or schedules attached hereto (collectively, the
“Agreement”) confirms our mutual understanding of the terms and conditions upon
which we will make available to you the Employee and Tatum’s intellectual
capital to the Employee for use in connection with the Employee’s employment
relationship with you.
Effective as of June 2, 2008, the Employee will become your employee serving in
the capacity set forth above and a duly elected or appointed officer of the
Company. The Employee will work on a full-time basis and be subject to the
supervision, direction and control of and report directly to the Company’s
management. While the Employee will remain a member of Tatum and have access to
Tatum’s intellectual capital to be used in connection with the Employee’s
employment relationship with you, we will have no supervision, direction or
control over the Employee with respect to the services provided by the Employee
to you.
You will pay directly to the Employee a salary of $24,500 a month (“Salary”). In
addition, you will reimburse the Employee for out-of-pocket expenses incurred by
the Employee to the same extent that you reimburse other senior managers for
such expenses. In addition, you will pay directly to Tatum a fee of $10,500 a
month (“Fees”). The employee will be eligible for an annualized cash bonus of up
to $60,000 per annum based on the Company’s attainment of certain operating
metrics and prorated for actual time worked. Examples of these could be cost
reduction programs resulting in improvements in gross margin or operating
income, etc. Goals and objectives for bonus eligibility will be agreed between
the Company and the Employee. Any such cash bonus will be payable 70% to the
Employee and 30% to Tatum. The Employee will remain a resident of Colorado and
only be liable for non-resident California income tax liabilities while employed
as the Interim Chief Financial Officer of the Company.
Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies. Reasonable temporary living expenses
(to include lodging, meals, local transportation, and incidental expenses) and
commuting expenses between his home in Colorado and San Jose, California
incurred by the Employee will be reimbursed to him on a

 



--------------------------------------------------------------------------------



 



non-taxable basis. Payments to Tatum should be made in accordance with the
instructions set forth on Exhibit A at the same time payments are made to the
Employee.
Except as specifically provided for herein, you will have no obligation to
provide the Employee with any health insurance benefits. In lieu of the Employee
participating in the Company-sponsored employee health insurance plans, the
Employee will remain on his or her current health insurance plans. As an
employee, the Employee will be eligible for any Company employee retirement
and/or 401(k) plan and for vacation of three weeks per year, sick pay and
holidays consistent with the Company’s policy as it applies to senior
management. The Employee will be exempt from any delay periods otherwise
required for vacation, sick pay and holiday eligibility.
You will have the opportunity to make the Employee a permanent, full-time member
of Company management at any time during the term of this Agreement by entering
into another form of Tatum agreement, the terms of which will be negotiated at
such time.
As a condition to providing the services hereunder. we require a security
deposit in an amount equal to $15,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit is due
upon the execution of this Agreement.
The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors’ and officers’ insurance covering the Employee in an
amount reasonably acceptable to the Employee at no additional cost to the
Employee, and the Company will maintain such insurance at all times while this
Agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
Agreement for at least three years following the termination or expiration of
this Agreement or will purchase a directors’ and officers extended reporting
period or “tail” policy to cover the Employee. The Company agrees to indemnify
the Employee for any costs incurred by the Employee or otherwise hold the
Employee harmless from any claims made against the Company, its board of
directors or any of its executive officers by any shareholder, third party or
regulatory agency for any alleged acts or events occurring prior to June 2,
2008.
It should be noted that as of the date of this agreement, the Company’s last
formal public reporting of financial statements was its quarterly report on
Form 10-Q for the three and nine-month periods July 31, 2007. The Company has
not completed the independent audit of its consolidated financial statements for
the fiscal year ended October 31, 2007, filed its annual report on Form 10-K for
that fiscal year, nor filed its quarterly reports on Form 10-Q for the
three-month period ended January 31, 2008 and the three month period ended
April 30, 2008.

- 2 -



--------------------------------------------------------------------------------



 



We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.
Sincerely,
Tatum, LLC
/s/ DeAnn L. Brunts
DeAnn L. Brunts
National Managing Partner, Consulting Services
Accepted and agreed:
Verifone Holdings, Inc.

         
By:
 
/s/ Douglas Bergeron
   
Name:
  Douglas Bergeron    
Title:
  Chief Executive Officer    

- 3 -